        Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 1 of 15




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN BRAMBLE,                               :      CIV NO. 4:20-CV-2394
                                            :
             Plaintiff,                     :
                                            :
v.                                          :      (Magistrate Judge Carlson)
                                            :
JOHN WETZEL, et al.,                        :
                                            :
             Defendants.                    :

                           MEMORANDUM OPINION

     I. Factual Background and Procedural History

       This case comes before us for consideration of a motion for preliminary

injunction filed by the plaintiff, John Bramble. (Doc. 9). According to the

well-pleaded facts set forth in Bramble’s complaint and motion for preliminary

injunction, Bramble is a Delaware state inmate who was transferred to the custody

of the Pennsylvania Department of Corrections in February of 2019, following his

acquittal on Delaware state charges relating to what Bramble describes as “an

incident in a Delaware prison.” (Doc. 1, at 7.) The exhibits attached by Bramble to

his motion for preliminary injunction provides further context on this “incident,”

stating that Bramble was transferred to Pennsylvania, “following a riot and the

subsequent death of a staff member in Delaware.” (Doc. 9-1, at 1).

       Upon his arrival in Pennsylvania custody, Bramble was placed on the
                                        1
        Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 2 of 15




Department of Corrections’ Restricted Release List, or RRL. (Doc. 1, at 7).

Bramble contends that he has remained on the RRL, in isolation, and with his

privileges curtailed, but without any hearing or any kind of due process, since at

least June of 2020. (Id., at 8).

       It is against this factual backdrop that Bramble filed a motion for

preliminary injunction, which requests that we order the Department of Corrections

to remove Bramble from the RRL, place him in general population, and return him

to the custody of the Delaware Department of Corrections immediately. (Doc. 9).

The defendants filed an initial response in opposition to this motion. (Doc. 15).

That response, however, did not clearly describe the procedural due process that

Bramble may have received while housed in Pennsylvania as an RRL inmate.

Accordingly, we directed the defendants to supplement their response, providing

this additional information. (Doc. 32).

       We have now received this supplemental response. (Doc. 42). Attached to

this response is a declaration by Michael Knapp, a Unit Manager who previously

oversaw Bramble’s custody. (Doc. 42-1). That declaration confirmed that Bramble

had been placed on RRL status in accordance with prison policy DC-ADM 802

§1.C.1. Moreover, Mr. Knapp stated that in accordance with this prison policy,

RRL inmates are entitled to periodic reviews of their custodial status. According to

                                          2
       Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 3 of 15




Mr. Knapp, Bramble most recently received an RRL status review in March of

2021, at which time it was determined that he should remain in RRL status.

      Given this supplemental response, which confirms that Bramble has

received a custody status review within the past 4 months, for the reasons set forth

below Bramble’s motion for preliminary injunction will be denied.

   II. Discussion

      A.     Preliminary Injunction Rule 65B The Legal Standard.

      Inmate pro se pleadings, like those filed here which seek extraordinary or

emergency relief in the form of preliminary injunctions, are governed by Rule 65 of

the Federal Rules of Civil Procedure and are judged against exacting legal

standards. As the United States Court of Appeals for the Third Circuit has

explained:

      Four factors govern a district court’s decision whether to issue a
      preliminary injunction: (1) whether the movant has shown a reasonable
      probability of success on the merits; (2) whether the movant will be
      irreparably injured by denial of the relief, (3) whether granting
      preliminary relief will result in even greater harm to the nonmoving
      party; and (4) whether granting the preliminary relief will be in the
      public interest.

Gerardi v. Pelullo, 16 F.3d 1363, 1373 (3d Cir. 1994) (quoting SI Handling

Systems, Inc. v. Heisley, 753 F.2d 1244, 1254 (3d Cir. 1985)). See also Highmark,

Inc. v. UPMC Health Plan, Inc., 276 F.3d 160, 170-71 (3d Cir. 2001); Emile v.

                                         3
       Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 4 of 15




SCI-Pittsburgh, 2006 WL 2773261, *6 (W.D. Pa. Sept. 24, 2006) (denying inmate

preliminary injunction).

      A preliminary injunction is not granted as a matter of right. Kerschner v.

Mazurkewicz, 670 F.2d 440, 443 (3d Cir. 1982) (affirming denial of prisoner

motion for preliminary injunction seeking greater access to legal materials). It is an

extraordinary remedy. Given the extraordinary nature of this form of relief, a

motion for preliminary injunction places precise burdens on the moving party. As a

threshold matter, “it is a movant's burden to show that the ‘preliminary injunction

must be the only way of protecting the plaintiff from harm.’ ” Emile, 2006 WL

2773261, at * 6 (quoting Campbell Soup Co. v. ConAgra, Inc., 977 F .2d 86, 91 (3d

Cir. 1992)). Thus, when considering such requests, courts are cautioned that:

      “[A] preliminary injunction is an extraordinary and drastic remedy, one
      that should not be granted unless the movant, by a clear showing,
      carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S.
      968, 972 (1997) (emphasis deleted). Furthermore, the Court must
      recognize that an “[i]njunction is an equitable remedy which should
      not be lightly indulged in, but used sparingly and only in a clear and
      plain case.” Plain Dealer Publishing Co. v. Cleveland Typographical
      Union # 53, 520 F.2d 1220, 1230 (6th Cir. 1975), cert. denied, 428 U.S.
      909 (1977). As a corollary to the principle that preliminary injunctions
      should issue only in a clear and plain case, the Court of Appeals for the
      Third Circuit has observed that “upon an application for a preliminary
      injunction to doubt is to deny.” Madison Square Garden Corp. v.
      Braddock, 90 F.2d 924, 927 (3d Cir. 1937).

Emile, 2006 WL 2773261, at *6.

                                          4
          Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 5 of 15




      Accordingly, for an inmate to sustain his burden of proof that he is entitled to

a preliminary injunction under Rule 65, he must demonstrate both a reasonable

likelihood of success on the merits, and that he will be irreparably harmed if the

requested relief is not granted. Abu-Jamal v. Price, 154 F.3d 128, 133 (3d Cir.

1998); Kershner, 670 F.2d at 443. If the movant fails to carry this burden on either

of these elements, the motion should be denied since a party seeking such relief

must “demonstrate both a likelihood of success on the merits and the probability of

irreparable harm if relief is not granted.” Hohe v. Casey, 868 F.2d 69, 72 (3d Cir.

1989) (emphasis in original) (quoting Morton v. Beyer, 822 F.2d 364 (3d Cir.

1987)).

      These limitations on the power of courts to enter injunctions in a correctional

context are further underscored by statute. Specifically, 18 U.S.C. § 3626 limits the

authority of courts to enjoin the exercise of discretion by prison officials, and

provides that:

      Prospective relief in any civil action with respect to prison conditions
      shall extend no further than necessary to correct the violation of the
      Federal right of a particular plaintiff or plaintiffs. The court shall not
      grant or approve any prospective relief unless the court finds that such
      relief is narrowly drawn, extends no further than necessary to correct
      the violation of the Federal right, and is the least intrusive means
      necessary to correct the violation of the Federal right. The court shall
      give substantial weight to any adverse impact on public safety or the
      operation of a criminal justice system caused by the relief.

                                          5
       Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 6 of 15




18 U.S.C. § 3626(a)(1)(A).

      With respect to preliminary injunctions sought by inmates, courts are also

instructed that:

      Preliminary injunctive relief must be narrowly drawn, extend no
      further than necessary to correct the harm the court finds requires
      preliminary relief, and be the least intrusive means necessary to correct
      that harm. The court shall give substantial weight to any adverse
      impact on public safety or the operation of a criminal justice system
      caused by the preliminary relief and shall respect the principles of
      comity . . . in tailoring any preliminary relief.

§ 3626(a)(2).

      Furthermore, several other basic legal tenets guide our discretion in this

particular case, where an inmate requests relief which goes beyond merely

preserving the status quo in this litigation, but seeks to impose new, mandatory

conditions on prison officials. Where the requested preliminary injunction “is

directed not merely at preserving the status quo but...at providing mandatory relief,

the burden on the moving party is particularly heavy.” Punnett v. Carter, 621 F.2d

578, 582 (3d Cir. 1980). Mandatory injunctions should be used sparingly. United

States v. Price, 688 F.2d 204, 212 (3d Cir. 1982). Thus, a request for some form of

mandatory proactive injunctive relief in the prison context “must always be viewed

with great caution because judicial restraint is especially called for in dealing with

the complex and intractable problems of prison administration.” Goff v. Harper, 60

                                          6
        Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 7 of 15




F.3d 518 (3d Cir. 1995).

       In addition, to the extent that the plaintiff seeks a preliminary injunction with

some enduring effect, he must show that he will be irreparably injured by the denial

of this extraordinary relief. In order to satisfy this element of a claim for

preliminary injunctive relief, the movant must show “that it is more likely than not

to suffer irreparable harm in the absence of preliminary relief.” Reilly v. City of

Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017), as amended (June 26, 2017). With

respect to this benchmark standard for a preliminary injunction, in this context it is

clear that:

       Irreparable injury is established by showing that Plaintiff will suffer
       harm that “cannot be redressed by a legal or an equitable remedy
       following trial.” Instant Air Freight Co. v. C.F. Air Freight, Inc., 882
       F.2d 797, 801 (3d Cir. 1989) (“The preliminary injunction must be the
       only way of protecting the plaintiff from harm”). Plaintiff bears this
       burden of showing irreparable injury. Hohe v. Casey, 868 F.2d 69, 72
       (3d Cir.), cert. denied, 493 U.S. 848, 110 S.Ct. 144, 107 L.Ed.2d 102
       (1989). In fact, the Plaintiff must show immediate irreparable injury,
       which is more than merely serious or substantial harm. ECRI v.
       McGraw-Hill, Inc., 809 F.2d 223, 226 (3d Cir. 1987). The case law
       provides some assistance in determining that injury which is
       irreparable under this standard. “The word irreparable connotes ‘that
       which cannot be repaired, retrieved, put down again, atoned for . . .’.”
       Acierno v. New Castle County, 40 F.3d 645, 653 (3d Cir. 1994)
       (citations omitted). Additionally, “the claimed injury cannot merely be
       possible, speculative or remote.” Dice v. Clinicorp, Inc., 887 F.Supp.
       803, 809 (W.D. Pa. 1995). An injunction is not issued “simply to
       eliminate the possibility of a remote future injury . . .” Acierno, 40
       F.3d at 655 (citation omitted).

                                           7
       Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 8 of 15




Messner, 2009 WL 1406986, at *4 .

      Furthermore, it is well-settled that “[t]he purpose of a preliminary injunction

is to preserve the status quo, not to decide the issues on their merits.” Anderson v.

Davila, 125 F.3d 148, 156 (3d Cir. 1997). Therefore, in a case such as this, where

      [The inmate-] Plaintiff's request for immediate relief in his motion for
      preliminary injunction necessarily seeks resolution of one of the
      ultimate issues presented in [the] . . . Complaint, . . . [the] Plaintiff
      cannot demonstrate that he will suffer irreparable harm if he is not
      granted a preliminary injunction, because the ultimate issue presented
      will be decided either by this Court, upon consideration of Defendants'
      motion to dismiss, or at trial. As a result, Plaintiff's motion for
      preliminary injunction should be denied.

Messner, 2009 WL 1406986, at *5.

      In assessing a motion for preliminary injunction, the court must also

consider the possible harm to other interested parties if the relief is granted.

Kershner, 670 F.2d at 443. Finally, a party who seeks an injunction must show

that the issuance of the injunctive relief would not be adverse to the public interest.

Emile, 2006 WL 2773261, at * 6 (citing Dominion Video Satellite, Inc. v. Echostar

Corp., 269 F.3d 1149, 1154 (10th Cir. 2001)).

      B.     This Motion for Preliminary Injunction Will Be Denied.

      As we have noted in order to obtain a preliminary injunction Bramble must

“demonstrate both a likelihood of success on the merits and the probability of

irreparable harm if relief is not granted.” Hohe, 868 F.2d at 72 (emphasis in
                                           8
       Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 9 of 15



original). In our view, Bramble has not carried this demanding, dual burden of

proof in the instant case at the present time.

      The gravamen of Bramble’s complaint and motion for preliminary

injunction is his assertion that he has been placed and held in RRL status by the

Department of Corrections for more than a year without adequate due process

protections. Thus, any evaluation of Bramble’s likelihood of success on the merits,

or assessment of the degree of irreparable harm he has suffered, must begin with a

consideration of this inmate’s due process rights in the specific factual context of

RRL designation. On this score, we recognize that:

      The RRL is a list of inmates who may only be released from
      A[dministrative] C[ustody] status upon prior approval of the
      Secretary. An inmate may be placed on RRL “when he/she poses a
      threat to the secure operation of the facility and where a transfer to
      another facility or jurisdiction would not alleviate the security
      concern.” The Secretary must approve the designation of the inmate to
      the RRL. See DC–ADM 802, § 1.B, p. 1–2 and § 4.B, p. 4–2.

Nifas v. Beard, 374 F. App'x 241, 243 (3d Cir. 2010). In turn, “[a]ccording to DOC

policy DC–ADM 802, Administrative Custody is defined as ‘a status of

confinement for non-disciplinary reasons that provides closer supervision, control,

and protection than is provided in general population.’ DC–ADM 802, Section

3(A)(1).” Booze v. Wetzel, No. 1:CV-13-CV-2139, 2015 WL 5173937, at *4

(M.D. Pa. Sept. 2, 2015). Thus, RRL inmates constitute a subset of the universe of

prisoners placed in administrative custody. Further,


                                           9
       Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 10 of 15



       [B]oth RRL and non-RRL inmates have their custody status
       periodically reviewed by the [prison] P[rogram] R[eview]
       C[ommittee]. In the case of a non-RRL inmate, either the PRC or the
       Superintendent has the final authority to release the inmate into
       general population. See DC–ADM 802, Section 4(A). In the case of
       a RRL inmate, however, the PRC may recommend the inmate's
       release from AC status into general population, but the release
       requires the approval of the Secretary of Corrections or his or her
       designee. See id. In all other respects, RRL inmates are treated
       identically to their non-RRL counterparts on AC status. See id.

Id. at *5.

       Given this regulatory framework, in analyzing Bramble’s procedural due

process claims, “the first step is to determine whether the nature of the interest is

one within the contemplation of the ‘liberty or property’ language of the

Fourteenth Amendment.” Shoats v. Horn, 213 F.3d 140, 143 (3d Cir. 2000)

(citing Fuentes v. Shevin, 407 U.S. 67 (1972)). Once we determine that a property

or liberty interest asserted is protected by the Due Process Clause, the question

then becomes what process is due to protect it. Id. (citing Morrissey v. Brewer, 408

U.S. 471, 481 (1972)).

       When considering due process claims arising out of an inmate’s RRL

designation, it is well settled that:

       Procedural due process rights are [only] triggered by deprivation of a
       legally cognizable liberty interest. For a prisoner, such a deprivation
       occurs when the prison “imposes atypical and significant hardship on
       the inmate in relation to the ordinary incidents of prison life.” Sandin
       v. Conner, 515 U.S. 472, 484, 115 S.Ct. 2293, 132 L.Ed.2d 418
       (1995). In determining whether a protected liberty interest exists, the
       court must consider: (1) the duration of the disciplinary confinement;

                                         10
       Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 11 of 15



       and (2) whether the conditions of confinement were significantly
       more restrictive than those imposed upon other inmates in solitary
       confinement. See id. at 468, 115 S.Ct. 2293; Shoats v. Horn, 213 F.3d
       140, 144 (3d Cir.2000).

Huertas v. Sec'y Pennsylvania Dep't of Corr., 533 F. App'x 64, 66 (3d Cir. 2013).

Applying these benchmarks, it has been held that RRL placement or detention in

administrative custody for brief periods of six months or less do not impose the

type of atypical and significant hardships on inmates which trigger due process

protections. Smith v. Mensinger, 293 F.3d 641, 654 (3d Cir. 2002) (seven months

in disciplinary confinement did not implicate a liberty interest); Torres v.

Fauver, 292 F.3d 141, 151–52 (3d Cir. 2002) (disciplinary detention for fifteen

days and administrative segregation for 120 days did not implicate a protected

liberty interest).

       Prolonged detention in RRL status implicates greater due process concerns,

but even in this setting the requirements of due process are minimal. When

considering due process claims based upon allegations of prolonged confinement

in RRL status, the Third Circuit has held that “an ‘informal, nonadversary review’

at which the prisoner has the opportunity to state his views, satisfies the

requirements of due process.” Shoats, 213 F.3d at 144 (8 years RRL detention). In

this setting “the periodic reviews conducted by the PRC . . . comport with the

minimum constitutional standards for due process.” Id. at 147. See Washington–El

v. Beard, 562 F. App'x 61, 63 (3d Cir. 2014); Booze, 2015 WL 5173937, at *7.

                                        11
       Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 12 of 15



      Given these constitutional guideposts, it cannot be said that Bramble has

shown a substantial likelihood of success on the merits of his due process claims.

At the outset, the initial decision to place Bramble in RRL status does not, by

itself, trigger the plaintiff’s due process rights since that initial placement decision

did not entail any atypical and significant hardships on Bramble beyond the fact of

confinement itself. Smith, 293 F.3d at 654; Torres, 292 F.3d at 151–52. Moreover,

given the security concerns inherent in the transfer of an inmate who had been

charged with criminal offenses arising out of a riot that resulted in a staff fatality,

this initial RRL placement decision was rationally related to the cardinal

correctional consideration of institutional security.

      While the duration of Bramble’s administrative custody and RRL

confinement, which exceeds two years, now implicates due process concerns, the

Third Circuit has held that “an ‘informal, nonadversary review’ at which the

prisoner has the opportunity to state his views, satisfies the requirements of due

process,” Shoats, 213 F.3d at 144, and has found that “the periodic reviews

conducted by the PRC . . . comport with the minimum constitutional standards for

due process.” Id. at 147. Here, the defendants have attested that Bramble is now

receiving the periodic PRC reviews called for by Shoat and by DC-ADM 802.

Given this attestation, Bramble has not shown a current likelihood of success on

his due process claim.


                                          12
       Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 13 of 15



      Further, in light of the periodic custody reviews he is now receiving, it

cannot be said that Bramble is presently suffering an irreparable injury. Under Rule

65, in order to satisfy this element of a claim for preliminary injunctive relief, the

movant must show “that it is more likely than not to suffer irreparable harm in the

absence of preliminary relief.” Reilly, 858 F.3d at 179. However, since Shoat and

its progeny only call for periodic informal PRC custody reviews to satisfy due

process, and it is asserted that Bramble is currently receiving these PRC reviews,

the plaintiff is being afforded all of the process which is due to him in this setting.

Therefore, he is suffering no cognizable constitutional injury at this time.

      Beyond Bramble’s failure to demonstrate a likelihood of success on the

merits, or a current irreparable injury, we note that we must also consider the

possible harm to other interested parties if the relief is granted. Kershner, 670 F.2d

at 443. Finally, a party who seeks an injunction must show that the issuance of the

injunctive relief would not be adverse to the public interest.

      In our view, these factors also weigh against Bramble at this time. In

essence, Bramble would invite us to intervene in prison security placement

decisions for a prisoner who, by his own admission, was involved in an incident

while in Delaware custody that led to a riot and a staff fatality. We understand and

appreciate that Bramble was charged with state offenses as result of this episode,

but was acquitted. However, while that acquittal resolved Bramble’s past state


                                          13
       Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 14 of 15



criminal charges, it was not conclusive with respect to current institutional security

concerns. Those concerns are judged by a different burden of proof and entail

predictive future risk assessments. Further, courts are loathe to interfere with these

judgments by correctional professionals on these issues of institutional safety. In

our view, the defendants have substantial interests in ensuring the safety of inmates

and staff, interests that could be prejudiced if we were to make individual ad hoc

custody determinations as proposed by the plaintiff. Therefore, this factor also

augurs in favor of denying Bramble’s motion for preliminary injunction.

      Finally, a dispassionate assessment of the broader public interest also weighs

against granting Bramble’s motion for preliminary injunction. Currently, it is

reported that Bramble is being provided the type of informal periodic custody

reviews to which he is constitutional entitled. Therefore, it appears that at least

prospectively, Bramble’s due process concerns are being fully satisfied. Given this

fact, and recognizing that inmate requests for preliminary injunction “must always

be viewed with great caution because judicial restraint is especially called for in

dealing with the complex and intractable problems of prison administration,” Goff,

60 F.3d at 520 (citation omitted), we believe that the public interest would not be

well-served by granting Bramble’s request for release to general population and

substituting our judgment for the considered views of correctional professionals.

      Thus, finding that all of these factors prescribed by Rule 65 weigh against


                                         14
      Case 4:20-cv-02394-MCC Document 43 Filed 07/27/21 Page 15 of 15



Bramble’s request for this extraordinary relief, the plaintiff’s motion for

preliminary injunction, (Doc. 9), will be denied.

      An appropriate order follows.

                                               S/Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge

DATED: July 27, 2021.




                                         15
